The bill is filed against Mary Garner, individually and as executrix of the will of William Garner, deceased, Ralph Garner and Will Garner, as executors of said will, and the Ozark City Bank. It seeks to enjoin the prosecution of certain ejectment suits for the recovery of the lands here involved, to declare complainant's deed to said William Garner a mortgage, that an accounting be had and usury eliminated from the debt, and that redemption be decreed upon complainant's doing equity. The allegations of the bill support its prayers. The answer denies many of the material facts and all of the material conclusions set forth in the bill. The chancellor concludes as follows upon the material issues: (1) The deed of complainant to William Garner (under which Mary Garner claims title) is in equity a mere security for a debt, and must be declared a mortgage; (2) that Carroll Garner was the agent of William Garner and the Ozark Bank in the transaction of lending $10,000 to complainant, or rather of extending an existing debt due the bank and renewing the obligation, nominally to William Garner, its president; (3) that there was usury in the debt; (4) that Carroll Garner knew of the existence of usury, and had it in mind at the time of the said transaction; (5) that his knowledge will be imputed to his principals, whether William Garner or the Ozark Bank; (6) that Mary Garner, by claiming the benefits of the transaction, confirmed the agency of Carroll Garner therein; and (7) that complainant is entitled to an accounting, with the elimination of usury from the debt, and a redemption upon payment of the balance found due. In the elaborate opinion filed by the chancellor the evidence is carefully stated and summarized, and the legal principles are applied, supported by references to the authorities. These principles, relating to the law of usury, agency, and imputed knowledge of a principal, are thoroughly well settled, and their repetition here is unnecessary. We have carefully reviewed the evidence, which is too voluminous for discussion here, and it must suffice to say that we concur in the chancellor's findings of fact, and also in his statement and application of the principles of law that govern. Let the decree be affirmed. Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.